Title: To George Washington from Alexander Spotswood, 27 June 1780
From: Spotswood, Alexander
To: Washington, George



Dr Sir
June 27th 1780

Capt. Stith Brings out a horse which I think will Suit, provided you have no objection to his Age—he is ten years of Age this Spring, was brought in From England a Colt by Mr Chs Yates, in whose possetion he has remained ever Since—he is a horse of fine Constitution, and has never been injured, Indeed I do not believe the horse has ever been rode 2,000 Miles Since his Comeing into the Country—he is a fine figure of a horse & his gates I think fine. however shd your excellency not approve of him you may return him by Ct. Stith—wishing yr Excellency a Successfull Campaign I remain with great Afft. & Esteem yr Exclls mt Ob. St

A. Spotswood

